Title: Notes on a Cabinet Meeting, 9 March 1801
From: Jefferson, Thomas
To: 


9. prosecutions under Sedition law. remit the fines & enter Nolle prosequi in the prosecutns depending under that law. towit Callendar & Brown are in exn. Duane &under prosecn. present as before.mr Lincoln to consult Edwds. Granger Kirby Wolcot as to Goodrich’s commnDawson to have 6. Dol. a day.


2 frigates to cruise in W. Indies, 2 in Mediterrann. 2 at Isle of Bourbon.
sign the decln proposd by Commrs. of Washn. continuing permission to build houses in certain forms.
